When the language Mrs. Kerin used is read in the light of the facts, it is uncertain just what land she intended to give John. "My real estate located at the corner of Pearl and Pine streets" is apt language to describe all three of the houses, while "known as the Pattee house" tends to limit it to the corner house; but there is nothing to show either that that house was commonly known as the Pattee house, or that that was the way Mrs. Kerin thought of it. But it does appear that at two of the conferences she had with her attorney she said John was to have, her house or place at the corner of Pearl and Pine streets, and that at one of these conferences the property she had in mind was all three of the houses. This tends to the conclusion that she used "the Pattee house"  and "the Pattee place" as synonymous terms when she was speaking of this property. Although the fact that the Pattee heirs described the property in the deed they gave Mrs. Kerin as three separate tracts of land and the further fact that there was a fence around the corner house may be relevant *Page 170 
to the issue of her intention, any inferences that fairly may be drawn from these facts are not sufficient to rebut the conclusion that she intended to give John all three of the houses.
Although the deed describes the property as three separate tracts of land, it does not describe either of these tracts as the Pattee house or place; and while it may have some tendency to show that the grantors thought of the property as three separate tracts of land, it has little or no tendency to prove that that was the way Mrs. Kerin thought of it. The same is true of the fact there was a fence around the corner house, for the fence bounded only a part of the land Pattee occupied in connection with the corner house, and is also true in respect to Mrs. Kerin's occupation at the time the will was made, or until 1905, when she converted the stable into a house. This result renders it unnecessary to consider the competency of the evidence admitted subject to Timothy's exception.
The plaintiff is advised that John takes a life estate in all the land at the corner of Pearl and Pine streets of which Mrs. Kerin died seized.
Case discharged.
All concurred.